DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-10 in the reply filed on 4/15/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/15/2022 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites “generally”.  It is unclear what the term means in the context of the claim when describing the smoothness of the curve. 
Claims 2-10 are unclear for their dependence from claim 1.
Claims 4 and 6 ARE CLEAR base on the definition of “about” provided in the specification. No correction is required. Examiner thanks Applicant for providing the definition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Emerick US 2266180 in view of Gerken US 20020182079.
Preliminary Note:  It has been held, see Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997), that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.  Applicant claims a fan blade, which implies that the fluid to be acted on is air. The art being used to reject the claims is a centrifugal pump used on conglomerate mixtures of water or oil mixed with sand, clay, gravel or rock. Since there is no structural difference between a fan and pump, and the term “fan” is used in the preamble, the term and its implicit implications are not being treated as a claim limitations.
Regarding claim 1, Emerick discloses a fan blade (12), the fan blade having a width direction (span direction) and a uniform and solid cross section perpendicular to the width direction (cross hashing of blade seen in Fig. 1), the cross-section having two major opposing sides (22 and 23), a first lateral end (radially inward edge), and a second lateral end (radially outer edge), the two opposing sides being both smooth curves generally (Fig. 1), the two opposing sides defining a thickness therebetween (Fig. 1).
However, Emerick does not teach that the fan blade is made of an extruded aluminum alloy.  
Gerken teaches a centrifugal fan comprising blades (40) made of extruded-aluminum in order to be manufactured inexpensively and at a desired length so as to allow fans of varying widths with little difficulty ([0010-11]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fan blades as taught by Emerick by utilizing extruded-aluminum in order to produce the blade inexpensively and at a desired length with little difficulty.
Regarding claim 3, Emerick further discloses that the two major opposing sides (23 and 24) curving to a same direction (Fig. 1), and wherein the thickness gradually increases from the first lateral end (radially inner edged) to the second lateral end (radially outer edge).
Regarding claim 4, Emerick teaches that the first end (radially inner end) has a radius (Fig. 1 and 4).  However, it does not teach that the radius is about 1 mm.
However, it has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Since applicant has not disclosed that having a radius of about 1 mm solves any stated problem or is for any particular purpose beyond connecting the two major sides and it appears that Emerick having its blades’ first end with a radius of about 1 mm would perform equally well as claimed by applicant.  Thus, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the radius of the first end of Emerick’s blade by utilizing a radius of about 1mm as claimed for the purpose of connecting the two major sides. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 5, Emerick further teaches that the second end has a rounded shape (Figs. 1 and 4).  However, it does not teach that the shape is particularly elliptical.
However, it has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having an elliptical shape solves any stated problem or is for any particular purpose above the fact that the curve reduces wind resistance and it appears that second end of Emerick’s blade would perform equally well being configured to have an elliptical shape as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the second end of Emerick’s blades by utilizing an elliptical shape as claimed for the purpose of merely reducing wind resistance. See MPEP 2144.04 (IV)(B).
Regarding claim 6, Emerick further teaches that the second end (radially outer end) has a thickness (Figs. 1 and 4) in order to withstand the additional forces at the periphery of the blade (pg. 1 col. 2 ln. 54-pg. 2 col. 1 ln. 2).  However, it does not teach that the thickness is between about 3 mm to about 8 mm.
Since applicant has not disclosed that having a radius of about 1 mm solves any stated problem or is for any particular purpose beyond connecting the two major sides and it appears that Emerick having its blades’ second end with a thickness between about 3mm and 8mm would perform equally well as claimed by applicant.  Thus, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the thickness of the second end of Emerick’s blade by utilizing a thickness between about 3mm to 8mm as claimed for the purpose of withstanding the additional forces at the periphery of the blade. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 7, Emerick discloses a centrifugal fan assembly comprising: at least one mounting disc (13 and 14) having a center (20) and a radius (Fig. 4); and a plurality of fan blades (12) each defined according to claim 3 (see claim 3 above) mounted on the at least one mounting disc (Fig. 4).
Regarding claim 8, Emerick further discloses that the plurality of fan blades are arranged radially symmetrically with respect to the center of the at least one mounting disc (Fig. 4).
Regarding claim 9, Emerick further discloses that each of the plurality of fan blades (12) are arranged with the first end (radially inner end) positioned proximal to the center (20) of the at least one mounting disc and the second end (radially outer end) positioned distal to the center of the at least one mounting disc (Fig. 4), and wherein the two major opposing sides (23 and 24) of all of the plurality of fan blades are curving to the same rotational direction (Fig. 4).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolbrink US 3846043 in view of Gerken US 20020182079.
Regarding claim 1, Wolbrink discloses a fan blade (10), the fan blade having a width direction (spanwise direction) and a uniform and solid cross section perpendicular to the width direction (Figs. 1-2), the cross-section having two major opposing sides (concave and convex sides), a first lateral end (attached at 14), and a second lateral end (24), the two opposing sides being both smooth curves generally, the two opposing sides defining a thickness therebetween (Figs. 1-2).
However, Wolbrink does not teach that the fan blade is made of an extruded aluminum alloy.  
Gerken teaches a centrifugal fan comprising blades (40) made of extruded-aluminum in order to be manufactured inexpensively and at a desired length so as to allow fans of varying widths with little difficulty ([0010-11]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fan blades as taught by Wolbrink by utilizing extruded-aluminum in order to produce the blade inexpensively and at a desired length with little difficulty.

Claims 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolbrink US 3846043 in view of Gerken US 20020182079 as applied to claim 1 above and further in view of Emerick US 2266180.
Regarding claim 3, Wolbrink further discloses that the two major opposing sides curving to a same direction (Fig. 1).  However, it does not teach that the thickness gradually increases from the first lateral end (attached at 14) to the second lateral end (24).
Emerick teaches a centrifugal pump comprising vanes with two major opposing sides (23 and 24) curving in the same direction, and having a thickness gradually increase from a first lateral end (radially inner end) to a second lateral end (radially outer end) in order to withstand the additional forces that increase along the blade towards the periphery (pg. 1 col. 2 ln. 54-pg. 2 col. 1 ln. 2).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the blade as taught by Wolbrink by having a gradual increase in thickness from a radially inner end to a radially outer end as taught by Emerick in order to withstand the additional forces that increase along the blade towards the periphery.
Regarding claim 7, Wolbrink further discloses at least one mounting disc (12) having a center and a radius (Fig. 1); and a plurality of fan blades (32) each defined according to claim 3 (see claim 3 above) mounted on the at least one mounting disc (Fig. 2).
Regarding claim 8, Wolbrink further discloses that the plurality of fan blades (32) are arranged radially symmetrically with respect to the center of the at least one mounting disc (Fig. 2).
Regarding claim 9, Wolbrink further discloses that each of the plurality of fan blades (32) are arranged with the first end (attached at 14) positioned proximal to the center of the at least one mounting disc (Fig. 1) and the second end (22) positioned distal to the center of the at least one mounting disc (Fig. 1), and wherein the two major opposing sides of all of the plurality of fan blades are curving to the same rotational direction (22, Fig. 1).
Regarding claim 10, Wolbrink further discloses an electrical motor (18, col. 1 ln. 67) operatively coupled with the at least one mounting disc (Fig. 2), the electrical motor configured to rotate in a direction such that each of the plurality of fan blades are forward-curved (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745